DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: power source 2, anvil assembly 17, including a spring 14 and anvil 8, and, in an embodiment, a cam such as a barrel cam 20, bumper 11  is in figs. 3-6; not figs 1 or 2 as recited in specification [0030], spring 10 [0031] (also striker is 10), spring anvil assembly 27 [0033], and springs 10 and 11 [0039].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both striker and spring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stationary cam follower and spring anvil assembly 17 may be rotated by rollers 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 1, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an impacting apparatus having a motor, circuit/circuitry, a spring anvil/barrel cam, does not reasonably provide enablement for what the cam follower is and how it works.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification has many references to structures not found in the drawings and the members in the specification do not match the figures specified in the specification.  In general, given the miss/match of the specification/drawings results in confusion as to what the invention is and how it works.  Specifically it is not clear what the cam follower does, if it is stationary or moves and what part of the anvil/barrel cam it engages.  Original Figure 7 shows a roller slot for the cam follower on the top of the barrel cam and other later filed drawings show the a slot in the side of the barrel cam for the cam follower.  If the cam follower moves; how is it moved?  If the cam follower does not move what is its function in the invention?  It remains unclear what the cam follower does and how it compresses the spring 14.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9, and 12-20, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fallandy (US 5794325 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Fallandy (US 5794325 A) in view of Finney (US 4082151 A) and further in view of Georgiou (US 6135212 A).
Regarding claims 1, As best understood by examiner, Fallandy discloses an impacting apparatus (figs. 1-2), the apparatus comprising a power source (65), a control circuit (25/63), a motor (70), a striker (83/90), a spring anvil assembly (97 and/or 120), said spring anvil assembly comprising a spring (97 and/or 120), 
a rotating pusher plate (169, col. 9, line 31- col. 11, line 27, figs. 15 and 20-23);
an anvil, said anvil comprising a barrel cam (80), said anvil/barrel cam comprising a cam profile (81), and 
a stationary cam follower (73 or 360), said cam follower capable of engaging said cam profile (81) of said barrel cam to energize said spring anvil assembly (97 and/or 120) and thereafter allowing said energized spring anvil assembly to accelerate toward said striker, wherein after potential energy is increased in said spring anvil assembly by engagement of said cam follower with said barrel cam, potential energy from said spring anvil assembly thereafter decreases while accelerating the spring anvil assembly to impact said striker (col. 6, lines 25-67 through col. 9, line 30, figs. 1-14). Fallandy also discloses a similar cam barrel member (300) stationary cam follower (360, col. 9, line 31- col. 11, line 27, figs. 15-23).
Regarding claims 12, 18, and 20, Fallandy discloses an impacting apparatus (figs. 1-2), the apparatus comprising a power source (65), a control circuit (25/63), a motor (70), a spring anvil assembly (97 and/or 120), said spring anvil assembly comprising a spring (97 and/or 120), and 
a rotating pusher plate (169, col. 9, line 31- col. 11, line 27, figs. 15 and 20-23);
an anvil, said anvil comprising a barrel cam (80), said anvil/barrel cam (80) comprising a cam profile (81), and 
a striker (83/90), an impact target (work surface or wire), and 
a stationary cam follower (73 or 360) capable of engaging said cam profile (81) of said barrel cam to energize said spring anvil assembly (97 and/or 120) and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly to impact the striker, and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a position where it can be so engaged by said cam follower by one of the impact target and the weight of the apparatus (col. 6, lines 25-67 through col. 9, line 30, figs. 1-14). Fallandy also discloses a similar cam barrel member (300) stationary cam follower (360, col. 9, line 31- col. 11, line 27, figs. 15-23).
In the alternative, Regarding claims 1, 12, 18, and 20, if it can be argued that Fallandy does not disclose that the cam follower capable of engaging said cam profile of said barrel cam to energize a spring anvil assembly and thereafter allowing said energized spring anvil assembly to accelerate toward said striker, wherein after potential energy is increased in said spring anvil assembly by engagement of said cam follower with said barrel cam, potential energy from said spring anvil assembly thereafter decreases while accelerating the spring anvil assembly to impact said striker and the cam follower energize said spring anvil assembly and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly to impact the striker, and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a position where it can be so engaged by said cam follower by one of the impact target and the weight of the apparatus -
Finney discloses an impacting apparatus (fig. 1), the apparatus comprising a motor (13), an anvil/barrel cam (27), said barrel comprising a cam profile (39), a striker (tool or 59), and a cam follower (45), said cam follower capable of engaging said cam profile (81) of said barrel cam to energize a spring anvil assembly (51/57) and thereafter allowing said energized spring anvil assembly to accelerate toward said striker, wherein after potential energy is increased in said spring anvil assembly by engagement of said cam follower with said barrel cam, potential energy from said spring anvil assembly thereafter decreases while accelerating the spring anvil assembly to impact said striker (col. 2, lines 40-67, col. 3, lines 1-21, figs. 1-4) and the cam follower energizes said spring anvil assembly and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly to impact the striker, and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a position where it can be so engaged by said cam follower by one of the impact target and the weight of the apparatus (col. 2, lines 40-67, col. 3, lines 1-21, figs. 1-4). Finney also discloses a buffer spring (63) is mounted between tool guide 59 and partition 25, to absorb blows (col. 2, lines 47-53, fig. 1).
Georgiou also teaches a cam follower (10) that energizes a spring anvil assembly (13) and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly (2) to impact a striker (5/6), and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a position where it can be so engaged by said cam follower by one of the impact target and the weight of the apparatus (col. 5, lines 11-67, col. 6, lines 1-20, claim 1 figs. 1-5).
Given the teachings and suggestion of Fallandy to have an anvil/cam with cam profile and a cam follower, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil/cam with cam follower to have the cam follower capable of engaging said cam profile of said barrel cam to energize a spring anvil assembly and thereafter allowing said energized spring anvil assembly to accelerate toward said striker, wherein after potential energy is increased in said spring anvil assembly by engagement of said cam follower with said barrel cam, potential energy from said spring anvil assembly thereafter decreases while accelerating the spring anvil assembly to impact said striker and the cam follower energize said spring anvil assembly and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly to impact the striker, and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a position where it can be so engaged by said cam follower by one of the impact target and the weight of the apparatus for having different powered impacts for different power of required jobs and/or to maximize spring force as taught by Finney and Georgiou and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claims 2-3, 5-7, 9, 13-17, 19  Fallandy discloses said spring (97 and/or 120) comprises one of a mechanical spring, a titanium spring, a carbon fiber spring, a steel spring, an elastomer and a gas spring, said apparatus further comprising a pusher plate (100/91) against which said spring anvil assembly is disposed for at least a portion of the operating cycle when said cam follower engages said barrel cam, said apparatus comprising a bumper (97/94/95) for absorbing the impact of one of said spring anvil assembly and said striker during an operational cycle of the apparatus, said apparatus further comprising a return mechanism (70) for returning the striker to an initial position after impacting an object, said apparatus further comprising a return mechanism (70) for biasing said spring anvil assembly to a position where said spring anvil assembly is in a position to be energized; in which the striker is biased away from the spring anvil assembly by the elastic element (97), wherein said spring comprises one of a steel, titanium, elastomer, gas spring or carbon fiber spring, wherein said spring anvil assembly is biased back (50) to a position at which it may be energized by said cam follower by force from one of the impact target and the weight of the apparatus;
said apparatus further comprising a power adjustment mechanism (70 or trigger) that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring, wherein said spring anvil assembly acts on the pusher plate during a portion of the operational cycle of the apparatus to compress the spring of the spring anvil assembly (col. 6, lines 25-67 through col. 9, line 30, figs. 1-14). Fallandy also discloses a similar cam barrel member (300, figs. 15-23).
Georgiou also teaches a power adjustment mechanism (40/screw) that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring, wherein said spring anvil assembly acts on the pusher plate during a portion of the operational cycle of the apparatus to compress the spring of the spring anvil assembly (col. 5, lines 11-67, col. 6, lines 1-20, claim 1 figs. 1-5).
Finney also discloses a buffer spring (63) is mounted between tool guide 59 and partition 25, to absorb blows (col. 2, lines 47-53, fig. 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallandy (US 5794325 A) in view of Finney (US 4082151 A) and further in view of Georgiou (US 6135212 A) and further in view of Bartoszek (US 20150165604 A1).
Regarding claim 4, Fallandy fails to disclose a control circuit further comprises at least one sensor, wherein said at least one sensor may determine at least one of the position of said anvil and the position of said striker.
Bartoszek teaches an impact tool (100) having a control circuit ([0034-0038, 0040], fig. 2) further comprises at least one sensor (146), wherein said at least one sensor may determine at least one of the position of an anvil (122) and the position of a striker (112, [0031-0033]) 
Given the teachings and suggestion of Fallandy to have a control mechanism, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil adjustment mechanism to include at least one sensor, wherein said at least one sensor may determine at least one of the position of said anvil and the position of said striker for feedback purposes and feedback for obtaining different impacts for adjusting to different impacts required for jobs as taught by Bartoszek and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Claims 8-11 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallandy (US 5794325 A) in view of Finney (US 4082151 A) and further in view of Georgiou (US 6135212 A) and further in view of Keller et al. (US 20130048460 A1).
Regarding claims 8-11 and 17, Fallandy fails to disclose said spring has a force of at least 30 pounds for one portion of the operational cycle, wherein cam profile of the barrel cam is configured such that during the portion of the operational cycle in which the spring is being compressed, the torque required to operate the cam varies no more than 50% for at least 70% of the cam rotation in which the gas spring is being energized, wherein the mass of said spring anvil assembly is less than 15% of the mass of the apparatus.
Also, In the alternative, if it can be argued that Fallandy fails to disclose a power adjustment mechanism that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring of the spring anvil assembly, thereby adjusting the force of impact by the apparatus-
Keller et al. teaches a power adjustment mechanism (11) that adjusts the force of impact of a spring anvil assembly (12/15/17), said power adjustment mechanism comprising one of an adjustment to the position of a pusher plate (25) and an adjustment to the amount of compression of the spring of the spring anvil assembly, thereby adjusting the force of impact by the apparatus ([0021-002], figs. 1-4). 
Given the teachings and suggestion of Fallandy to have an cam profile of the barrel cam is configured for a specific torque, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil adjustment mechanism to include a power adjustment mechanism that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring of the spring anvil assembly, thereby adjusting the force of impact by the apparatus for having different impacts for different required jobs as taught by Keller et al. in which the spring has a force of at least 30 pounds for one portion of the operational cycle, wherein said barrel cam comprises a cam profile, and wherein said cam profile is configured such that during the portion of the operational cycle in which the spring is being compressed, the torque required to operate the cam varies no more than 50% for at least 70% of the cam rotation in which the gas spring is being energized, wherein the mass of said spring anvil assembly is less than 15% of the mass of the apparatus for having different impacts for different required jobs and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 rejection and Drawing Objections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In general, given the miss/match of the specification/drawings results in confusion as to what the invention is and how it works.  Specifically it is not clear what the cam follower does, if it is stationary or moves and what part of the anvil/barrel cam it engages.  Original Figure 7 shows a roller slot for the cam follower on the top of the barrel cam and other later filed drawings show the a slot in the side of the barrel cam for the cam follower.  If the cam follower moves; how is it moved?  If the cam follower does not move what is its function in the invention?  It remains unclear what the cam follower does and how it compresses the spring 14.  Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731